Citation Nr: 0213541	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-04 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed to be secondary to exposure to Agent Orange, 
including disabilities of the left foot, knee, leg, back and 
arm.

2.  Entitlement to service connection for a left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches. 


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
September 1961 to January 1966.  This matter comes to the 
Board of Veterans' Appeals (Board) from a January 2000 
decision of the Department of Veterans Affairs (VA) Fort 
Harrison Regional Office (RO) which denied service connection 
for a knee disability and residuals of exposure to Agent 
Orange, and determined that new and material evidence had not 
been submitted to reopen a claim of service connection for 
headaches.  In May 2000, the veteran and his spouse testified 
at a hearing at the RO.  

The Board notes that the veteran's communications regarding 
his claims have been somewhat unclear.  As to his Agent 
Orange claim, he initially failed to specify what disability 
he thought was related to claimed Agent Orange exposure.  
Subsequently, he indicated that he believed he had "left 
sided body damage" as a result of exposure to Agent Orange.  
The RO has adjudicated this claim, characterizing the issue 
on appeal as entitlement to service connection for residuals 
of exposure to Agent Orange, including left foot, knee, leg, 
back and arm disabilities.  

It also appears that the veteran may believe that he has a 
gastrointestinal disability associated with claimed Agent 
Orange exposure.  The Board notes that by May 2000 letter, 
the RO advised him that if he wished to claim service 
connection for additional disabilities, including 
gastrointestinal reflux disease, he should submit additional 
evidence showing he had the claimed disorder.  The veteran 
did not respond, but in September 2001, the RO obtained 
information from the Social Security Administration (SSA) 
indicating that the veteran is currently being treated for 
esophageal varices.  The Board feels that in light of the 
veteran's statements and hearing testimony, there is an 
implied claim of service connection for gastro-intestinal 
disease.  This matter is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  The record contains no indication that the veteran was 
exposed to Agent Orange in service.  

2.  The record contains no indication that the veteran has 
any current disability of the left foot, knee, leg, back and 
arm which is causally related to his active service or any 
incident therein, including claimed exposure to Agent Orange.

3.  By November 1985 rating decision, the RO denied service 
connection for headaches; although he was notified of this 
decision and his appellate rights, he did not appeal the RO 
determination.

4.  The evidence added to the record since the last final 
decision in November 1985 is either cumulative or does not 
bear directly and substantially on the specific matter under 
consideration, and thus does not provide a new factual basis 
on which to reopen the veteran's claim of service connection 
for headaches. 


CONCLUSIONS OF LAW

1.  Disabilities of the left foot, knee, leg, back and arm 
were not incurred in or aggravated during service, nor may 
such disabilities be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The November 1985 rating decision denying the veteran's 
claim of service connection for headaches is final.  38 
U.S.C.A. §§ 5107, 7105(c) (West 1991 & Supp. 2002) (formerly 
38 U.S.C.A. § 4005(c)); 38 C.F.R. § 20.1103 (2002) (formerly 
38 C.F.R. § 19.192).

3.  New and material evidence has not been received to 
warrant reopening of the claim of entitlement to service 
connection for headaches.  38 U.S.C.A. §§ 5107, 5108 (West 
1991& Supp. 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in the law 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that on receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2002).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that VA has conducted 
appropriate evidentiary development in this case.  The 
veteran's service medical records are on file and, despite 
his protestations to the contrary, they appear to be 
complete.  In that regard, the veteran has repeatedly 
complained that some of his records were lost in a fire at 
the National Personnel Records Center (NPRC) as they do not 
contain notations pertaining to an incident in which he 
claims to have been in close proximity to an explosion which 
occurred at Parris Island.  He claims that as a result of 
this explosion, he was evaluated for "possible neurological 
damage that resulted in severe vascular headaches."  

However, as set forth above, the veteran's service medical 
records are already on file.  There is no indication from the 
service department that any portion of the records is 
missing, due to a fire at the NPRC or otherwise.  In fact, 
the Board notes that, in a May 2000 letter to him from his 
U.S. Senator, it was noted that the only records lost in the 
fire at NPRC were Army and Air Force records.  As the veteran 
served in the Marine Corps, his records should be intact.  

Nonetheless, because of the veteran's contentions, the RO 
contacted the NPRC and specifically requested additional 
clinical records from Parris Island, Camp LeJeune, Walter 
Reed Army Medical Center, and Bethesda Naval Hospital.  The 
RO also specifically requested all records showing that the 
veteran may have been exposed to Agent Orange in service.  
However, the NPRC responded that the search for such records 
was negative.  The record also shows that the RO contacted 
the Marine Corps Reserve Support Command in an attempt to 
obtain additional records.  However, that office indicated 
that there were no records on file pertaining to the veteran.  
In view of the foregoing, the Board finds that no further 
attempts to locate additional service records are warranted.  

Under VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The requirements set 
forth in paragraph (C) could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  

In this case, the Board finds that a VA medical examination 
or opinion is not necessary.  As set out in more detail 
below, the service medical records fail to establish that the 
veteran suffered "an event, injury or disease in service," 
namely, a knee disability or exposure to Agent Orange.  
Moreover, the record lacks competent evidence that the 
veteran has a current disability of the left foot, knee, leg, 
back or arm.  Lacking this evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of 
these disabilities in service.  See Comments preceding Duty 
to Assist Regulations, 66 Fed. Reg. 45,626 (2001) (as to 
medical opinion evidence, for instance, a doctor cannot link 
a current condition to an injury or disease in service unless 
that injury or disease is shown to have existed).  In 
summary, the Board finds that a VA medical examination or 
opinion is not necessary to make a decision on the veteran's 
claim.

The Board further notes that the veteran has been informed on 
numerous occasions via decisions and letters from the RO and 
Statements of the Case, of the nature of the evidence needed 
to substantiate his claims.  (See e.g., February 2001 RO 
letter.)  As VA has fulfilled the duty to assist, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

I.  Factual Background

The veteran's service medical records show that at his July 
1961 service entrance medical examination, mild hay fever was 
noted.  No other pertinent abnormalities were identified.  

In-service medical records show that in September 1964, the 
veteran was treated for pleurisy and in November 1964, he was 
treated for symptoms of vomiting and abdominal pain.  The 
impression was questionable gastrointestinal enteritis.

In July 1965, he sought treatment for headaches.  The 
examiner indicated that the veteran's headaches appeared to 
be typical tension headaches with a slight indication of a 
very mild depression.  Subsequent clinical records show 
continued complaints of headaches and in September 1965, the 
veteran was referred for evaluation in the neurology clinic.  
At that time, he reported that he began to experience 
headaches in July 1965, and that such headaches had increased 
in severity and frequency since that time.  It was noted that 
physical and neurological examination was normal.  The 
impression was tension headache and the veteran was advised 
that his headaches were likely emotional in origin and would 
probably remit when his life situation became more stable 
after his discharge from service.  

The remaining service medical records are negative for 
pertinent complaints or abnormalities.  At his December 1965 
service separation medical examination, no pertinent 
abnormalities were identified.  The veteran's abdomen, lungs 
and chest, and upper and lower extremities were normal on 
clinical evaluation.  There were no neurologic or psychiatric 
abnormalities found on clinical evaluation.  

In July 1985, the veteran filed claims of service connection 
for headaches and a "respiratory problem."  His application 
is silent for notations of a knee disability, a 
gastrointestinal disability, or other claimed residuals of 
Agent Orange exposure.  

In support of his claim, the RO obtained private clinical 
records dated from November 1973 to January 1979.  In 
pertinent part, these records show that the veteran was 
treated for pharyngitis in November 1973.  In August 1974, he 
sought treatment for stomach difficulty dating to 1968 and 
headaches dating back several years.  Physical examination 
revealed no pertinent abnormalities and the examiner 
characterized the veteran's symptomatology as "ill-
defined."  In September 1974, the veteran was treated for 
allergies which he noted had been present since childhood.  
The impression was allergic rhinitis.  In June 1976, the 
veteran was seen for noncardiac chest pain.  In January 1979, 
the veteran self referred for a cardiac evaluation.  He was 
seen for viral enteritis in April 1977, and an upper 
respiratory infection in October 1977.  

In an August 1985 letter, the veteran's private physical 
indicated that he had treated the veteran on several 
occasions between August 1976 and October 1982 for conditions 
which included arm pain, cold symptoms such as congestion, 
cough, achiness and headache, and low back pain.  His letter 
is silent for notations of a knee disability or of complaints 
of exposure to Agent Orange.  

In an August 1985 statement, the veteran's spouse indicated 
that prior to his active service, the veteran had been a 
healthy individual.  Shortly after enlisting, however, she 
indicated that the veteran began to suffer from headaches 
which had persisted to the present day and had "spawned a 
complicated problem of tight breathing."  She indicated that 
following an attack of pleurisy in 1965, the veteran's health 
had declined and he experienced breathing problems, 
allergies, "internal disorders," and anxiety attacks.  She 
indicated that the veteran's physicians felt that his 
"condition was aggravated by failed diagnosis somewhere 
along the way."  She indicated that she believed that 
military physicians did not treat her husband properly.

By November 1985 rating decision, the RO denied service 
connection for headaches and a lung condition.  The veteran 
was notified of this decision, as well as his procedural and 
appellate rights, by November 1985 letter.  However, he did 
not appeal the RO determination.  

In October 1999, the veteran again submitted an application 
for VA benefits, on which he claimed entitlement to service 
connection for severe vascular headaches, knee trauma, and 
unspecified disability due to "exposure to Agent Orange in 
Arlington, VA."  

In support of his claim, the RO obtained VA clinical records, 
dated from March to August 1999.  In pertinent part, these 
records show that the veteran was seen for his initial visit 
in March 1999.  At that time, he reported a past medical 
history of a hiatal hernia, back pain, knee pain, and alcohol 
use.  His contemporaneous complaints included left shoulder 
pain, dysphagia, sleep disturbances, and fatigue.  The 
veteran underwent an ultrasound of the abdomen and liver, as 
well as X-ray of the upper gastrointestinal tract.  The 
results of these studies were essentially unremarkable.  In 
May 1999, he was treated for a wound on his finger, and in 
August 1999, he asked for an excuse from jury duty which was 
denied.  The remaining records are negative for pertinent 
complaints or abnormalities.  

By January 2000 rating decision, the RO denied service 
connection for a left knee disability and residuals of 
exposure to Agent Orange, noting that the record was devoid 
of any indication of an in-service knee injury or exposure to 
Agent Orange.  Moreover, the RO noted that the record 
contained no evidence of a current knee disability or a 
current disability associated with exposure to Agent Orange.  
Finally, the RO determined that new and material evidence had 
not been submitted to reopen the claim of service connection 
for headaches.  The veteran appealed the RO determination, 
arguing that it was not his responsibility to provide 
evidence in support of his claim.  

At a May 2000 hearing, the veteran testified that on 
September 23, 1961, during service, he was in close proximity 
to a "premature explosion" which caused bleeding from his 
eyes, ears and nose.  He indicated that he was treated and 
advised by personnel at Camp Lejeune, Parris Island, Walter 
Reed Army Medical Center, and Bethesda Naval Hospital that 
"there could be repercussions from this as much as 30 to 40 
years later, and I had to sign off on a statement that I 
understood that."  He indicated that he was advised that the 
repercussions could include gastrointestinal disease 
"because the stomach and esophagus can be disjointed in an 
explosion."  He also indicated that he was advised that the 
left side of his body could also be affected.  The veteran 
indicated that he had tried to obtain a copy of the statement 
he signed in service, but believed that such record had been 
destroyed in a fire at the NPRC.  

The veteran also testified that during his active service, he 
had been working at a Marine Corps warehouse in Four Mile Run 
in Arlington, Virginia.  He indicated that the warehouse 
housed barrels of Agent Orange.  One day, he indicated that 
some representatives of the Department of Defense came and 
opened some of the barrels.  The veteran indicated that he 
was then asked to sign a statement saying that he was aware 
of the opening of the containers.  He indicated that such 
statement had been destroyed in the fire along with some of 
his other service records.  The veteran, however, indicated 
that he was not sure if he had been exposed to Agent Orange.  
He indicated that he had been told when he signed the papers 
that he would possibly develop left sided body damage, 
including left knee, upper leg, and shoulder damage.  

Regarding his headaches, the veteran indicated that he 
experienced headaches beginning in 1964 and that his 
headaches had continued since that time.  

In a March 2000 statement to his U.S. Senator, the veteran 
indicated that he was currently under treatment for 
gastroesophageal reflux disease.  He indicated that such 
disorder could "occur from any number of sources, one of 
which is exposure to a high explosive detonation."  He also 
indicated that gastroesophageal reflux disease was also known 
to be related to exposure to Agent Orange.  

Records from SSA show that the veteran submitted an 
application for disability benefits, claiming to be disabled 
from gastroesophageal reflux disease, hiatal hernia, injured 
discs and loss of electrolytes.  In March 2000, he was 
advised that his claim had been denied on the basis that he 
had refused to participate in a medical examination.  

In a September 2001 letter, a private physician indicated 
that the veteran was under his care for gastrointestinal 
bleeding with associated encephalopathy, which began in 
September 2001.  He indicated that the veteran's mental 
status had changed significantly with the encephalopathy and 
that it rendered him disabled.  Additional medical records 
show that the veteran underwent continued treatment for 
esophageal varices.  

Records subsequently obtained from SSA show that the 
veteran's January 2002 application for disability benefits 
was approved based on esophageal varices.  


II.  Service connection for a left knee disability and a 
disability claimed to be secondary to exposure to Agent 
Orange, including disabilities of the left foot, knee, leg, 
back and arm.

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

In this case, the veteran claims that he developed 
disabilities of the left foot, knee, leg, back and arm in 
service, apparently as a result of exposure to Agent Orange 
or as a result of his close proximity to an explosion.  

In that regard, the Board observes that the veteran's service 
medical records contain no indication of any in-service 
injuries or disabilities of the left foot, knee, leg, back 
and arm.  In fact, at his December 1965 service separation 
medical examination, his upper and lower extremities, spine, 
and musculoskeletal system were normal on clinical 
evaluation.  

Moreover, the record contains no objective indication that 
the veteran was exposed to Agent Orange in service.  As 
noted, the RO contacted the service department regarding this 
matter and was advised that there were no records indicating 
that the veteran had been exposed to Agent Orange in service.  
The presumptive provisions regarding Agent Orange exposure 
are not applicable in this case, given that the veteran did 
not serve in Vietnam during the Vietnam era.  See 38 C.F.R. 
§ 3.307(a)(6).  In any event, disabilities of the left foot, 
knee, leg, back and arm are not among the disabilities listed 
in 38 C.F.R. § 3.309(e).  Thus, presumptive service 
connection for these disorders due to Agent Orange exposure 
is not warranted.  

The Board also notes that the record contains absolutely no 
competent evidence that the veteran currently has 
disabilities of the left foot, knee, leg, back and arm.  It 
is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  
Brammer, supra.  Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability.  Id.; see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  As there 
is no medical evidence of the current existence of 
disabilities of the left foot, knee, leg, back and arm, 
service connection for those disabilities is not warranted.  

III.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

As set forth above, by November 1985 rating decision, the RO 
denied service connection for headaches and a lung condition.  
The veteran was notified of this decision, as well as his 
procedural and appellate rights, by November 1985 letter.  
However, he did not appeal the RO determination.  Thus, it is 
final.  

The veteran now seeks to reopen his claim of service 
connection for headaches.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The U.S. Court of Appeals 
for the Federal Circuit has emphasized that while not every 
piece of new evidence is "material," some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it may not eventually convince VA to 
alter its prior adverse decision.  See Hodge v. West, 155 
Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the evidence added to the claims folder since 
the last final rating decision in November 1985 includes VA 
clinical records, dated from March to August 1999, and 
records obtained from SSA, including private medical records 
dated from September to October 2001.  However, none of these 
records show treatment for a headache condition, or contain 
any indication that the veteran has a current headache 
condition which is related to his active service.  Thus, as 
this evidence is not pertinent to the specific matter under 
consideration, namely whether the veteran has any current 
headache condition which is related to service, it is not new 
and material evidence.  See e.g., Cox v. Brown, 5 Vet. App. 
95 (1993) (records showing treatment years after service 
which do not link the post-service disorder to service in any 
way are not considered new and material evidence).

With respect to the statements and hearing testimony of the 
veteran and his spouse to the effect that he experienced 
headaches in service and continuously thereafter, the Board 
finds that such statements are cumulative or reiterative of 
other statements previously considered by the RO at the time 
of the November 1985 decision.  Simply put, the current 
assertions contain essentially the same contentions as those 
which were previously considered.  Thus, such evidence is 
clearly not new.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  

Moreover, the Board notes that as the record does not 
establish that the veteran or his spouse possess a recognized 
degree of medical knowledge, they lack the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final November 1985 decision is 
cumulative and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran has submitted no evidence which contributes to a 
more complete picture of the circumstances surrounding his 
headache disability, including evidence tending to show that 
he has a current headache condition which is causally related 
to his active service.  Thus, the Board concludes that new 
and material evidence has not been submitted and the claim of 
entitlement to service connection for a headaches is not 
reopened. 38 C.F.R. § 3.156(a).  

In reaching this decision, the Board is aware that 
regulations in 38 C.F.R. Part 3 were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  See Duty to Assist, 66 Fed. Reg. 45620, 
45630 (August 29, 2001).  Thus, the amended criteria are 
inapplicable in this case.  

As to all of the issues on appeal, the Board notes that the 
standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the law requires that the veteran prevail.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
however, the preponderance of the evidence is against the 
claims.  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a disability claimed to 
be secondary to exposure to Agent Orange, including 
disabilities of the left foot, knee, leg, back and arm, is 
denied.  

Entitlement to service connection for a left knee disability 
is denied.  

New and material evidence having not been submitted, the 
application to reopen the claim of service connection for 
headaches is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

